Case 1:08-cr-00024-JPJ Document 3875 Filed 12/02/20 Page 1 of 8 Pageid#: 23733




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


UNITED STATES OF AMERICA                        )
                                                )
                                                )     Case No. 1:08CR00024-014
                                                )
v.                                              )      OPINION AND ORDER
                                                )
REGINALD DARWIN MORTON,                         )     By: James P. Jones
                                                )     United States District Judge
                 Defendant.                     )


      John T. Stanford, Assistant Federal Public Defender, Abingdon, Virginia,
for Defendant; Whitney D. Pierce, Assistant United States Attorney, Abingdon,
Virginia, for United States.

      The defendant, Reginald Darwin Morton, a federal inmate previously

sentenced by this court, has filed a motion requesting the court to reduce his future

term of supervised release pursuant to the First Step Act of 2018, Pub. L. No. 115-

391, § 404, 132 Stat. 5194, 5220 (2018) (“2018 FSA” or “Act”), which made

retroactive certain provisions of the Fair Sentencing Act of 2010, Pub. L. No. 111-

220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”). Although the defendant is

eligible for relief, in my discretion, I will deny the request. The defendant further

seeks compassionate release from his present imprisonment under 18 U.S.C.

§ 3582(c)(1)(A). I will deny that motion as well.
Case 1:08-cr-00024-JPJ Document 3875 Filed 12/02/20 Page 2 of 8 Pageid#: 23734




                                         I.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1). After the enactment

of the 2010 FSA, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280

grams of cocaine base, rather than 50 grams, to trigger the 10-years-to-life penalty

range of 21 U.S.C. § 841(b)(1)(A) and 28 grams of cocaine base, rather than 5

grams, to trigger the 5-to-40 years penalty range of 21 U.S.C. § 841(b)(1)(B). The

2018 FSA provides that the court may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if the 2010 FSA were in effect at the time the defendant’s

crime was committed. 2018 FSA § 404(b).

      While a defendant whose crime was committed before August 3, 2010, may

be eligible for reduction in sentence, 2018 FSA § 404(a), the Act provides that the

court is not required to reduce any sentence, id. at § 404(c). Thus, the court must

first consider whether the defendant is eligible for a reduction in sentence. Second,

if the defendant is eligible for reduction, the court must determine whether, and to

what extent, a reduction is warranted.




                                         -2-
Case 1:08-cr-00024-JPJ Document 3875 Filed 12/02/20 Page 3 of 8 Pageid#: 23735




                                         II.

      On May 29, 2009, a jury found Morton guilty of conspiracy to distribute or

possess with intent to distribute at least 50 grams of cocaine base (“crack”) but less

than 500 grams of cocaine. On September 18, 2009, I sentenced him to 240

months incarceration. J. 2, ECF No. 2267. Morton appealed and the court of

appeals affirmed his conviction but remanded for resentencing based on United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011). United States v. Morton, 443 F.

App’x 775, 781 (4th Cir. 2011) (unpublished). On March 19, 2012, I resentenced

Morton to 210 months imprisonment, to be followed by a ten-year term of

supervised release. Am. J. 2–3, ECF No. 2789. At resentencing, I found that

Morton had a Total Offense Level of 36, with a Criminal History Category of VI,

resulting in a custody range of 324 to 405 months. However, because of the

disparity between the scoring of powder and crack cocaine found in the guidelines,

I varied downward to a sentence of 210 months. Tr. 10–11, 18, ECF No. 2837. I

considered what Morton’s guidelines range would have been had his offense

involved powder cocaine instead of crack cocaine, and I sentenced him to a term of

imprisonment at the bottom of that range. I further sentenced him to a ten-year

term of supervised release, even though under the guidelines, he was eligible for a

supervised release term of as few as five years. Morton again appealed, and the




                                         -3-
Case 1:08-cr-00024-JPJ Document 3875 Filed 12/02/20 Page 4 of 8 Pageid#: 23736




Fourth Circuit affirmed his sentence. United States v. Morton, 499 F. App’x 310,

313 (4th Cir. 2012) (unpublished).

      Since then, Morton has filed a number of additional motions, including a

Motion to Reduce Sentence, ECF No. 2960; a Motion for a New Trial, ECF No.

3195; and a Motion to Recuse, ECF No. 3196; all of which I denied, ECF Nos.

2962, 3199. Morton appealed the denial of his Motion for a New Trial and Motion

to Recuse, but the Fourth Circuit affirmed, United States v. Morton, 589 F. App’x

231, 231 (4th Cir. 2015) (unpublished). Morton filed two motions to reduce his

sentence under § 3582(c)(2) based on Amendment 782, ECF Nos. 3269, 3276,

which I denied on June 3, 2015, ECF No. 3289.

      Morton thereafter filed a motion to vacate his sentence under 28 U.S.C.

§ 2255, which was denied on March 13, 2018, ECF No. 3544, and his appeal

dismissed, United States v. Morton, 727 F. App’x 65, 66 (4th Cir. 2018)

(unpublished). Next, Morton filed another motion to reduce his sentence under

§ 3582(c)(2) based on Amendment 782, which I again denied on October 7, 2019,

ECF No. 3761.

      On August 31, 2020, Morton file the present pro se motion for

compassionate release and for reduction of his term of supervised release under §

404 of the 2018 FSA. I appointed counsel to represent him, and counsel filed a

supplemental motion addressing only the request for compassionate release. The


                                      -4-
Case 1:08-cr-00024-JPJ Document 3875 Filed 12/02/20 Page 5 of 8 Pageid#: 23737




government responded, addressing both the request for compassionate release and

the § 404 sentence reduction request. Defense counsel then submitted a reply,

again discussing only the request for compassionate release.

                                        III.

      As explained by the court of appeals,

            [s]ection 404 of the FSA 2018, Pub. L. No. 115-391, 132 Stat.
      5194, provides that “[a] court that imposed a sentence for a covered
      offense may, on motion of the defendant . . . impose a reduced
      sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
      (Public Law 111-220; 124 Stat. 2372) were in effect at the time the
      covered offense was committed.” § 404(b), 132 Stat. at 5222.
      Covered offenses are those for which the statutory penalties were
      modified by section 2 or 3 of the Fair Sentencing Act of 2010. §
      404(a), 132 Stat. at 5222. Importantly, “[n]othing in [§ 404] shall be
      construed to require a court to reduce any sentence pursuant to this
      section.” § 404(c), 132 Stat. at 5222.

            The FSA 2018 “fits under the narrow exception to finality
      provided by [18 U.S.C.] § 3582(c)(1)(B) because it expressly permits
      the court to modify a term of imprisonment.” United States v.
      Wirsing, 943 F.3d 175, 184 (4th Cir. 2019) (internal quotation marks
      and emphasis omitted). Available relief under the Act is limited to a
      sentence modification rather than a plenary resentencing. See id. at
      181 n.1.

United States v. France, 799 F. App’x 191, 192 (4th Cir. 2020) (unpublished).

      The government does not contest that Morton is entitled to be considered for

a reduction in sentence under § 404 of the 2018 FSA because he was sentenced

under 21 U.S.C. § 841(b)(1)(A) for a cocaine base offense committed prior to the


                                        -5-
Case 1:08-cr-00024-JPJ Document 3875 Filed 12/02/20 Page 6 of 8 Pageid#: 23738




enactment of the Fair Sentencing Act. See Wirsing, 943 F.3d at 185. Morton’s

new statutory range would be 5-to-40 years imprisonment and at least four years of

supervised release. 21 U.S.C. § 841(b)(1)(B). His adjusted offense level is 34, and

his criminal history category remains VI, giving him an adjusted guidelines range

of 262–327 months imprisonment. This range calls for significantly more time

than the sentence he is currently serving.

       The government asks me not to exercise my discretion to reduce Morton’s

 term of supervised release because I already considered a guidelines range more

 lenient than what the Fair Sentencing Act would have required, and because the

 nature of his crimes and his criminal history justify his present term of

 supervision.

      I find it appropriate in determining whether to reduce the defendant’s

sentence, and the extent of any such reduction, to consider the sentencing factors

set forth in 18 U.S.C. § 3553(a).       I have reviewed the defendant’s original

Presentence Investigation Report and education and disciplinary data while in

prison, as well as the briefs filed by the defendant and by counsel.

      Morton had a lengthy criminal history prior to his arrest in this case,

beginning at the age of 17. His history consisted of dozens of convictions over a

period of about twelve years, including several felonies. The facts underlying this

case are serious. Morton played a significant role in a large-scale drug conspiracy.


                                         -6-
Case 1:08-cr-00024-JPJ Document 3875 Filed 12/02/20 Page 7 of 8 Pageid#: 23739




As I stated at his resentencing hearing in 2012, I was and am concerned about his

potential for recidivism and the need to protect the public from future crimes of the

defendant. Although Morton claimed in 2012 that he had turned his life around,

his prison disciplinary record suggests otherwise. He received disciplinary charges

in 2013, January 2015, April 2015, February 2019, March 2019, and April 2019.

      Based on these facts, I continue to believe that a lengthy period of

supervision is necessary to deter the defendant from committing future crimes and

to protect the public. I therefore decline to reduce Morton’s term of supervised

release.

                                        IV.

      Morton has served about 12 years and four months of his 17.5-year sentence.

The Bureau of Prisons estimates that his projected release date is August 11, 2024.

Morton’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

is based on the COVID-19 pandemic and his medical condition.

      While I do not intend to diminish the seriousness of the current pandemic or

the suffering the defendant may experience as a result of his health conditions, I

find that the circumstances do not qualify as those that are extraordinary and

compelling.   Morton’s medical records show that he has hypertension, which

appears to be well controlled.      While the Centers for Disease Control and

Prevention has stated that hypertension might place a person at an increased risk of


                                        -7-
Case 1:08-cr-00024-JPJ Document 3875 Filed 12/02/20 Page 8 of 8 Pageid#: 23740




severe illness from COVID-19, there is insufficient evidence to know for sure at

this time. The defendant is only 42 years old, and therefore does not fall into the

age group most at risk of serious complications from the coronavirus.

      Based on these facts and the facts discussed above, as well as the § 3553(a)

factors, I find that the defendant is not qualified for such extraordinary relief.

After considering the applicable factors provided in 18 U.S.C. § 3553(a) including

factors (1), 2(A), 2(B), and 2(C), and the applicable policy statements issued by the

Sentencing Commission, and for the reasons stated on behalf of the United States, I

will deny the motion for compassionate release after complete review on the

merits.

                                              V.

      For the foregoing reasons, it is ORDERED that the defendant’s motion,

ECF Nos. 3821, 3833, is DENIED.



                                              ENTER: December 2, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -8-
